This opinion is subject to administrative correction before final disposition.




                              Before
                 MONAHAN, STEPHENS, and GERRITY
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                   Rhakeem E. BROWN
  Information Systems Technician Second Class (E-5), U.S. Navy
                          Appellant

                             No. 202100128

                        Decided: 23 September 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Angela J. Tang

 Sentence adjudged 7 January 2021 by a special court-martial con-
 vened at Washington Navy Yard, District of Columbia, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-3, confinement for 6 months, and a bad-conduct dis-
 charge.

                           For Appellant:
                  Commander C. Eric Roper, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
                  United States v. Brown, NMCCA No. 202100128
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.




                                            2